MARTIN (Harry C.), Judge.
Defendant argues the court erred in overruling his motion for nonsuit at the close of the State’s evidence, contending the evidence failed to show officer Johnson was discharging a duty of his office at the time of the alleged assault. Defendant cites State v. Smith, 262 N.C. 472, 137 S.E. 2d 819 (1964), and State v. Mink, 18 N.C. App. 346, 196 S.E. 2d 552 (1973). In each of these cases, the challenge was to the validity of the warrant rather than the sufficiency of the evidence. The warrants totally failed to allege the duty the officer was discharging at the time in question and, therefore, were insufficient. Here, the warrant does allege that officer Johnson, as the Chief Jailer, was checking on the condition of defendant who was in custody for public drunkenness. Defendant Jones did not move to quash the warrant or move in arrest of judgment.
The sheriff has the care and custody of the jail in his county and shall appoint the keeper thereof. N.C. Gen. Stat. 162-22. The office of sheriff is constitutional, N.C. Const. art. VII, § 2, while the right of the sheriff to appoint deputies is a common law right, and the deputy is coeval in point of antiquity with the sheriff. Lanier v. Greenville, 174 N.C. 311, 93 S.E. 850 (1917). The position of jailer is one of common law origin and has existed from time immemorial. Gowens v. Alamance County, 216 N.C. 107, 3 S.E. 2d 339 (1939). The duties of the jailer are those prescribed by statute and those recognized at common law. The Chief Jailer of Ashe County is a public officer. He has charge of the jail premises and the prisoners. As Chief Jailer, Johnson had the duty to investigate or “check” on the prisoners in his charge, and any disturbance on the premises. “Check”, is defined as “an examina*191tion, etc. to determine if something is as it should be.” Webster’s New World Dictionary, Second College Edition 1974, at 242. The defendant was a prisoner under the supervision and control of officer Johnson; there was a disturbance involving prisoner Jones; the jailer had a duty of his office to investigate or “check” on this condition; he did so, and the assault occurred during this process.
There was sufficient evidence to overcome the motion for nonsuit.
In defendant’s trial we find
No error.
Judges VAUGHN and ERWIN concur.